Exhibit 10.1

 

 

AMENDED AND RESTATED

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is entered into as of the 9th day of
October, 2008, by and between OCCIDENTAL PETROLEUM CORPORATION, a Delaware
Corporation (“COMPANY”), and DR. RAY R. IRANI (“EMPLOYEE”).

 

W I T N E S S E T H:

 

WHEREAS, EMPLOYEE, since June 16, 1983, has served as an officer of COMPANY,
most recently as COMPANY’S Chairman and Chief Executive Officer pursuant to an
agreement between EMPLOYEE and COMPANY dated February 10, 2005, as amended and
restated effective July 19, 2007 (the “Prior Agreement”); and

 

WHEREAS, COMPANY desires to obtain the benefit of continued services by EMPLOYEE
as Chairman and Chief Executive Officer, and EMPLOYEE desires to continue to
render services to COMPANY; and

 

WHEREAS, the Board of Directors of COMPANY (the “Board”) has determined that it
is in COMPANY’S best interest and that of its stockholders to recognize the
substantial contribution that EMPLOYEE has made and is expected to continue to
make to COMPANY’S business and to retain his services in the future; and

 

WHEREAS, COMPANY and EMPLOYEE desire to set forth in this Agreement the terms
and conditions of EMPLOYEE’s continued employment with COMPANY, which Agreement
represents and constitutes an amendment and restatement of the Prior Agreement;

 

NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained, the parties hereto agree as follows:

 


1.             TERM.  THIS AGREEMENT SHALL EXTEND FOR A PERIOD OF TIME (THE
“TERM”) WHICH COMMENCED ON FEBRUARY 10, 2005 (THE “EFFECTIVE DATE”) AND SHALL
EXPIRE ON THE EARLIER OF THE DATE OF COMPANY’S 2015 STOCKHOLDER MEETING OR
MAY 30, 2015, UNLESS EARLIER TERMINATED IN

 

- 1 -


 


ACCORDANCE WITH THE PROVISIONS HEREOF.  COMPANY SHALL EMPLOY EMPLOYEE, AND
EMPLOYEE SHALL SERVE COMPANY, IN ACCORDANCE WITH THE PROVISIONS HEREOF,
THROUGHOUT THE TERM, UNLESS SUCH EMPLOYMENT IS EARLIER TERMINATED IN ACCORDANCE
WITH THE PROVISIONS HEREOF.


 


2.             SPECIFIC POSITION; DUTIES AND RESPONSIBILITIES.  SUBJECT TO THE
PROVISIONS OF THIS AGREEMENT, COMPANY SHALL EMPLOY EMPLOYEE AS CHAIRMAN AND
CHIEF EXECUTIVE OFFICER, AND EMPLOYEE SHALL SERVE COMPANY AS CHAIRMAN AND CHIEF
EXECUTIVE OFFICER AND AS A MEMBER OF THE BOARD. EMPLOYEE’S PRINCIPAL BUSINESS
ADDRESS SHALL DURING SUCH PERIOD BE AT COMPANY’S EXECUTIVE OFFICES IN SOUTHERN
CALIFORNIA OR WITH EMPLOYEE’S CONSENT IN SUCH OTHER PLACE AS SUCH OFFICES ARE
RELOCATED.  EMPLOYEE’S DUTIES HEREUNDER SHALL BE THE USUAL AND CUSTOMARY DUTIES
OF THE OFFICES IN WHICH HE SHALL SERVE. EMPLOYEE SHALL HAVE SUCH EXECUTIVE POWER
AND AUTHORITY AS SHALL REASONABLY BE REQUIRED TO ENABLE HIM TO DISCHARGE HIS
DUTIES IN THE OFFICES WHICH HE MAY HOLD.


 


3.             SERVICES AND EXCLUSIVITY OF SERVICES.  DURING THE TERM, EMPLOYEE,
EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS SECTION 3, SHALL DEVOTE HIS FULL
BUSINESS TIME AND ENERGY TO THE BUSINESS AFFAIRS AND INTERESTS OF COMPANY AND
ITS SUBSIDIARIES, AND SHALL USE HIS BEST EFFORTS AND ABILITIES TO PROMOTE
COMPANY’S AND ITS SUBSIDIARIES’ INTERESTS.


 

EMPLOYEE may serve as a director or in any other capacity of any business
enterprise, including an enterprise whose activities may involve or relate to
the business of COMPANY, provided that such service is expressly approved by the
Board.  EMPLOYEE may make and manage personal business investments of his choice
and serve in any capacity with any civic, educational or charitable
organization, or any governmental entity or trade association, without seeking
or obtaining approval by the Board, provided such activities and services do not
materially interfere or conflict with the performance of his duties hereunder.

 


4.             SALARY.  COMPANY SHALL PAY EMPLOYEE AN ANNUAL SALARY AT THE
MINIMUM RATE OF $1,300,000, WHICH SHALL BE PAYABLE IN SEMIMONTHLY INSTALLMENTS
IN CONFORMITY WITH COMPANY’S POLICY RELATING TO SALARIED EMPLOYEES.  EMPLOYEE’S
SALARY SHALL BE SUBJECT TO ANNUAL INCREASE (AND, AS PART OF ACROSS THE BOARD
REDUCTIONS FOR OTHER OFFICERS OF COMPANY, DECREASE) AT THE REASONABLE DISCRETION
OF THE BOARD AND ITS EXECUTIVE COMPENSATION AND HUMAN RESOURCES COMMITTEE
(“COMPENSATION COMMITTEE”). SALARY INCREASES MAY BE PAID, AT THE

 

- 2 -


 


DISCRETION OF THE COMPENSATION COMMITTEE, IN CASH OR COMMON STOCK OF THE
COMPANY, OR A COMBINATION THEREOF.


 


5.             BONUS.  EMPLOYEE SHALL BE ENTITLED TO AN ANNUAL CASH BONUS IN AN
AMOUNT TO BE DETERMINED AT THE REASONABLE DISCRETION OF THE BOARD AND ITS
COMPENSATION COMMITTEE PURSUANT TO THE TERMS OF COMPANY’S ANNUAL INCENTIVE PLAN
FOR SENIOR EXECUTIVES, AS IN EFFECT FROM TIME TO TIME.  BONUS AWARDS SHALL BE
PAID IN ACCORDANCE WITH THE TERMS OF SUCH PLAN.


 


6.             DEFERRED COMPENSATION.  IN THE EVENT, AND TO THE EXTENT, THAT
EMPLOYEE HAS IN THE PAST, OR MAY IN THE FUTURE, ELECT TO PARTICIPATE IN ANY
COMPANY-SPONSORED DEFERRED COMPENSATION PLAN (WHETHER OR NOT SUBJECT TO
SECTION 409A OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (“SECTION 409A”)),
IT IS INTENDED THAT ANY ELECTION TO DEFER COMPENSATION SHALL NOT BE TAKEN INTO
ACCOUNT IN THE CALCULATION OF THOSE OF EMPLOYEE’S RIGHTS AND BENEFITS UNDER THIS
AGREEMENT THAT ARE BASED UPON EMPLOYEE’S SALARY OR BONUS OR THE SUM THEREOF,
AND, TO THE EXTENT SUCH DEFERRED AMOUNTS ARE TAKEN INTO ACCOUNT, EMPLOYEE SHALL
BE APPROPRIATELY COMPENSATED; PROVIDED, HOWEVER, THAT THIS PROVISION IS NOT
INTENDED TO AFFECT THE TIME OF PAYMENT OR THE CONDITIONS RELATING TO DEFERRAL
ELECTIONS OF ANY AMOUNTS SUBJECT TO SECTION 409A.


 


7.             EMPLOYEE BENEFITS.  EMPLOYEE SHALL BE ENTITLED DURING HIS
EMPLOYMENT HEREUNDER, TO ALL RIGHTS AND BENEFITS FOR WHICH HE IS OTHERWISE
ELIGIBLE UNDER ANY GROUP LIFE INSURANCE, MEDICAL AND DENTAL CARE (INCLUDING
COVERAGE FOR EMPLOYEE’S SPOUSE AND CHILDREN), DISABILITY, RETIREMENT, PERSONAL
SAVINGS ACCOUNT, DEFERRED COMPENSATION AND OTHER PLANS OR BENEFITS WHICH COMPANY
OR ITS SUBSIDIARIES MAY PROVIDE FOR EMPLOYEES AND OTHER SENIOR EXECUTIVES
(COLLECTIVELY, “EMPLOYEE BENEFITS”).


 

If EMPLOYEE’S employment is terminated hereunder, pursuant to Section 11(b),
11(c), or 11(d) hereof, and EMPLOYEE is entitled to but is no longer eligible
for Employee Benefits because of such termination, EMPLOYEE shall be entitled to
and COMPANY shall provide, to the extent provided in this Agreement, benefits
substantially equivalent to the Employee Benefits to which EMPLOYEE is entitled
and shall do so for the period during which he remains entitled to receive such
Employee Benefits as provided in this Agreement. With respect to the
continuation of such benefits, EMPLOYEE shall also be paid by COMPANY an amount
which, after taxes on such amount, shall reimburse EMPLOYEE for any additional
tax liabilities

 

- 3 -


 

incurred by EMPLOYEE by reason of the receipt of such benefits after the
termination of, rather than during the Term of, this Agreement, upon the
assumption that the amount to which EMPLOYEE shall be so entitled shall be
subject to the maximum combined Federal and state tax rate applicable to
individuals in respect of such payments.  Any such reimbursement by COMPANY
shall be paid promptly, but in no event later than the end of the calendar year
next following the calendar year in which EMPLOYEE remits the related taxes.

 


8.             SUPPLEMENTAL BENEFITS.


 


(A)           RETIREMENT.  COMPANY SHALL ALLOW EMPLOYEE TO BE AN ELIGIBLE
PARTICIPANT IN COMPANY’S QUALIFIED AND NONQUALIFIED RETIREMENT AND DEFERRED
COMPENSATION PLANS APPLICABLE TO EMPLOYEES OF COMPANY AS OF THE EFFECTIVE DATE.


 


(B)           LIFE INSURANCE.  DURING THE TERM AND THEREAFTER UNTIL THE DEATH OF
EMPLOYEE, COMPANY SHALL PROVIDE EMPLOYEE WITH LIFE INSURANCE WHICH, WHEN ADDED
TO THE COVERAGE PROVIDED AS PART OF HIS EMPLOYEE BENEFITS, SHALL PROVIDE
COVERAGE AT A MINIMUM LEVEL EQUAL TO THREE (3) TIMES HIS HIGHEST CAREER ANNUAL
SALARY AT ANY TIME DURING HIS EMPLOYMENT BY COMPANY. TO THE EXTENT THAT
ASSIGNABILITY FOR ESTATE PLANNING PURPOSES IS NOT ALREADY PROVIDED FOR IN THE
UNDERLYING PLANS WHICH RELATE TO THE FOREGOING COVERAGES, ALL LIFE INSURANCE IS
TO BE ASSIGNABLE AT THE OPTION OF EMPLOYEE.


 


(C)           POST-RETIREMENT BENEFITS.


 


(I)            DURING ANY PERIOD FOLLOWING EMPLOYEE’S RETIREMENT OR TERMINATION
FROM EMPLOYMENT WITH COMPANY UNTIL THE DEATH OF EMPLOYEE, EMPLOYEE SHALL BE
ENTITLED TO (I) MEDICAL BENEFITS OF A KIND AND AS FAVORABLE AS THE MEDICAL
BENEFITS PROVIDED BY COMPANY FROM TIME TO TIME TO OTHER RETIREES WHO QUALIFY FOR
RETIREE MEDICAL COVERAGE AND (II) DENTAL BENEFITS OF A KIND AND AS FAVORABLE AS
THE DENTAL BENEFITS PROVIDED BY COMPANY FROM TIME TO TIME TO REGULAR SALARIED
EMPLOYEES.  IN THE EVENT COMPANY TERMINATES ITS RETIREE MEDICAL PLAN OR ITS
DENTAL PLAN FOR EMPLOYEES GENERALLY, EMPLOYEE SHALL CONTINUE TO BE ENTITLED,
UNTIL HIS DEATH, TO THE SAME MEDICAL OR DENTAL BENEFITS, AS APPLICABLE, TO WHICH
HE WAS ENTITLED IMMEDIATELY PRIOR TO THE TERMINATION OF THE APPLICABLE PLAN.

 

- 4 -


 


(II)           DURING ANY PERIOD FOLLOWING EMPLOYEE’S RETIREMENT OR TERMINATION
FROM EMPLOYMENT WITH COMPANY, EMPLOYEE SHALL BE ENTITLED TO CONTINUE TO RECEIVE
THOSE PERQUISITES PROVIDED TO EMPLOYEE IMMEDIATELY PRIOR TO SUCH TERMINATION,
INCLUDING WITHOUT LIMITATION PERSONAL TAX, ACCOUNTING AND FINANCIAL PLANNING
SERVICES (WHICH SHALL CEASE UPON THE COMPLETION OF THE ADMINISTRATION OF
EMPLOYEE’S ESTATE AND NO LATER THAN THE END OF THE THIRD YEAR FOLLOWING
EMPLOYEE’S DEATH), AND ALL OTHER PERQUISITES THEN PROVIDED TO EMPLOYEE (EACH OF
WHICH SHALL CEASE UPON EMPLOYEE’S DEATH), AT COMPANY’S EXPENSE.


 


(III)          UPON RETIREMENT, AS SET FORTH IN THE APPLICABLE AWARDS, ALL OF
EMPLOYEE’S UNVESTED STOCK OPTIONS AND SARS WILL BECOME FULLY VESTED IMMEDIATELY
AND EXERCISABLE.  IN ADDITION, ALL OF EMPLOYEE’S UNVESTED RESTRICTED STOCK AND
RESTRICTED STOCK UNITS WILL BECOME FULLY VESTED IMMEDIATELY AND ALL OF
EMPLOYEE’S UNVESTED PERFORMANCE STOCK AND OTHER PERFORMANCE-BASED LONG-TERM
INCENTIVE AWARDS WILL BECOME VESTED AND PAYABLE IN ACCORDANCE WITH THE TERMS OF
THE APPLICABLE AWARDS, AT THE TIMES PROVIDED IN SUCH AWARDS, AS IF EMPLOYEE
CONTINUED TO BE EMPLOYED BY COMPANY.


 


(D)           SPOUSAL BENEFITS.  EMPLOYEE’S SURVIVING SPOUSE SHALL ALSO BE
ENTITLED, FOR THE REMAINDER OF HER LIFE, TO (I) MEDICAL BENEFITS OF A KIND AND
AS FAVORABLE AS THE MEDICAL BENEFITS PROVIDED BY COMPANY FROM TIME TO TIME TO
OTHER SPOUSES OF RETIREES WHO QUALIFY FOR SUCH COVERAGE AND (II) DENTAL BENEFITS
OF A KIND AND AS FAVORABLE AS THE DENTAL BENEFITS PROVIDED BY COMPANY FROM TIME
TO TIME TO SPOUSES OF REGULAR SALARIED EMPLOYEES.  IN THE EVENT COMPANY
TERMINATES ITS RETIREE MEDICAL PLAN OR ITS DENTAL PLAN FOR EMPLOYEES GENERALLY,
EMPLOYEE’S SPOUSE SHALL CONTINUE TO BE ENTITLED, FOR THE REMAINDER OF HER LIFE,
TO THE SAME MEDICAL OR DENTAL BENEFITS, AS APPLICABLE, TO WHICH SHE WAS ENTITLED
IMMEDIATELY PRIOR TO THE TERMINATION OF THE APPLICABLE PLAN.


 


(E)           LEGAL FEES.  COMPANY SHALL PROVIDE TO OR FOR EMPLOYEE ALL LEGAL
FEES FOR SERVICES AND COSTS EXCEPTING ONLY FOR MATTERS OF A PURELY PERSONAL
NATURE.  COMPANY’S OBLIGATION PURSUANT TO THIS SECTION 8(E) SHALL SURVIVE THE
TERM AND CONTINUE FOR EMPLOYEE’S LIFE, AND, IF LATER, UNTIL THE COMPLETE
DISPOSITION OF ALL CLAIMS RELATING TO EMPLOYEE’S ACTIVITIES WITH RESPECT TO
COMPANY.

 

- 5 -


 


(F)            SECTION 409A REQUIREMENTS.  NOTWITHSTANDING THE FOREGOING, THE
PROVISION OF ANY PAYMENT OR BENEFIT UNDER SECTION 8(C), 8(D) OR 8(E) HEREOF
SHALL COMPLY WITH THE REQUIREMENTS OF TREAS. REG. § 1.409A-3(I)(1)(IV) FOR
REIMBURSEMENT AND IN-KIND BENEFIT PLANS, TO THE EXTENT APPLICABLE.  FOR THIS
PURPOSE, (I) THE AMOUNT OF EXPENSES ELIGIBLE FOR REIMBURSEMENT, OR BENEFITS
PROVIDED, IN ONE CALENDAR YEAR SHALL NOT AFFECT THE EXPENSES ELIGIBLE FOR
REIMBURSEMENT, OR BENEFITS TO BE PROVIDED, IN ANY OTHER CALENDAR YEAR, (II) THE
REIMBURSEMENT OF ANY EXPENSE SHALL BE MADE PROMPTLY, BUT IN NO EVENT LATER THAN
THE LAST DAY OF THE CALENDAR YEAR NEXT FOLLOWING THE CALENDAR YEAR IN WHICH THE
EXPENSE WAS INCURRED, AND (III) THE RIGHT TO ANY REIMBURSEMENT OR BENEFIT SHALL
NOT BE SUBJECT TO LIQUIDATION OR EXCHANGE FOR ANY OTHER BENEFIT.


 


9.             PERQUISITES AND VACATION.  DURING HIS EMPLOYMENT HEREUNDER,
EMPLOYEE SHALL CONTINUE TO BE ENTITLED TO THE MINIMUM PERQUISITES TO WHICH HE
WAS ENTITLED IN ACCORDANCE WITH THE PRACTICE IMMEDIATELY PRIOR TO THE EFFECTIVE
DATE.  NOTWITHSTANDING THE FOREGOING, THE PROVISION OF ANY PAYMENT OR BENEFIT
UNDER THIS SECTION 9 SHALL COMPLY WITH THE REQUIREMENTS OF TREAS. REG. §
1.409A-3(I)(1)(IV) FOR REIMBURSEMENT AND IN-KIND BENEFIT PLANS, TO THE EXTENT
APPLICABLE.  FOR THIS PURPOSE, (I) THE AMOUNT OF EXPENSES ELIGIBLE FOR
REIMBURSEMENT, OR BENEFITS PROVIDED, IN ONE CALENDAR YEAR SHALL NOT AFFECT THE
EXPENSES ELIGIBLE FOR REIMBURSEMENT, OR BENEFITS TO BE PROVIDED, IN ANY OTHER
CALENDAR YEAR, (II) THE REIMBURSEMENT OF ANY EXPENSE SHALL BE MADE PROMPTLY, BUT
IN ANY EVENT NO LATER THAN THE LAST DAY OF THE CALENDAR YEAR NEXT FOLLOWING THE
CALENDAR YEAR IN WHICH THE EXPENSE WAS INCURRED, AND (III) THE RIGHT TO ANY
REIMBURSEMENT OR BENEFIT SHALL NOT BE SUBJECT TO LIQUIDATION OR EXCHANGE FOR ANY
OTHER BENEFIT.


 

EMPLOYEE shall continue to be entitled to six (6) weeks paid vacation during
each calendar year of employment, prorated for any period which is less than one
(1) calendar year. Vacation time shall accrue during each calendar year, and,
upon termination of EMPLOYEE’s employment for any reason, in addition to any
other rights granted to EMPLOYEE by this Agreement, EMPLOYEE shall be entitled
to be paid an amount based upon his salary at the rate applicable immediately
prior to such termination for any accrued but unused vacation time.

 


10.           LONG-TERM INCENTIVES.


 


(A)           RESTRICTED STOCK.  DURING HIS EMPLOYMENT HEREUNDER, EMPLOYEE SHALL
BE ENTITLED TO PARTICIPATE IN COMPANY’S LONG-TERM INCENTIVE COMPENSATION
PROGRAMS, WITH ANY

 

- 6 -


 


AWARD TO BE RELATED TO THE PERFORMANCE OF COMPANY AND DETERMINED AT THE
DISCRETION OF THE BOARD OR ITS COMPENSATION COMMITTEE.


 


(B)           STOCK OPTIONS.  DURING HIS EMPLOYMENT HEREUNDER, EMPLOYEE SHALL BE
CONSIDERED ANNUALLY FOR THE GRANT OF STOCK OPTIONS AND/OR SARS UNDER THEN
EXISTING COMPANY STOCK OPTION PLANS.


 


(C)           PERFORMANCE PLANS.  IF, DURING EMPLOYEE’S EMPLOYMENT HEREUNDER,
COMPANY ADOPTS ANY OTHER LONG-TERM INCENTIVE PLANS, EMPLOYEE SHALL BE TREATED
UNDER EACH OF THOSE PLANS IN A MANNER NO LESS FAVORABLE THAN THE TREATMENT
AFFORDED OTHER KEY EXECUTIVES OF COMPANY.


 


11.           TERMINATION.


 


(A)           DEATH.  THIS AGREEMENT SHALL TERMINATE UPON EMPLOYEE’S DEATH;
PROVIDED HOWEVER THAT (A) THE FOLLOWING PROVISIONS OF THIS AGREEMENT SHALL
REMAIN APPLICABLE: CLAUSE 8(B) LIFE INSURANCE; CLAUSE 8(D) SPOUSAL BENEFITS; AND
SECTION 13 MISCELLANEOUS (EXCEPT CLAUSE (A)); (B) EMPLOYEE’S ESTATE OR OTHER
DESIGNATED BENEFICIARY, IF ANY, SHALL BE ENTITLED TO THE RIGHTS AND BENEFITS AS
PRESCRIBED BY APPLICABLE COMPANY PLANS AND AS PRESCRIBED BY SECTION 8(B) HEREOF;
AND (C) THE RIGHTS AND BENEFITS TO WHICH EMPLOYEE’S ESTATE OR OTHER DESIGNATED
BENEFICIARY SHALL BE ENTITLED UPON HIS DEATH, INCLUDING A PRO-RATA PORTION OF
THE BONUS DESCRIBED IN SECTION 5 ABOVE FOR THE YEAR OF DEATH (WHICH SHALL BE
PAID AT THE TIME PROVIDED UNDER THE TERMS OF THE APPLICABLE INCENTIVE PLAN),
SHALL BE PAYABLE TO SUCH PERSON OR PERSONS AS EMPLOYEE SHALL HAVE DIRECTED IN
WRITING OR, IN THE ABSENCE OF A DESIGNATION, TO HIS ESTATE.


 


(B)           DISABILITY.  IN THE EVENT THAT EMPLOYEE SHALL BE UNABLE, BECAUSE
OF ILLNESS, INJURY OR SIMILAR INCAPACITY (“DISABILITY”), TO PERFORM HIS DUTIES
HEREUNDER FOR AN AGGREGATE OF SIX (6) MONTHS WITHIN ANY ONE EIGHTEEN (18) MONTH
PERIOD, EMPLOYEE’S EMPLOYMENT HEREUNDER MAY BE TERMINATED BY WRITTEN NOTICE OF
TERMINATION FROM COMPANY TO EMPLOYEE. IN THE EVENT OF A TERMINATION OF
EMPLOYMENT PURSUANT TO THIS SECTION 11(B), EMPLOYEE SHALL BE ENTITLED TO RECEIVE
THE PAYMENT DESCRIBED IN SECTION 11(C) HEREOF, AT THE TIME SET FORTH THEREIN,
OFFSET BY THE PRESENT VALUE OF THE AMOUNT OF ANY DISABILITY BENEFITS TO WHICH
EMPLOYEE IS REASONABLY EXPECTED TO BECOME ENTITLED UNDER ANY COMPANY SPONSORED

 

- 7 -


 


DISABILITY PLAN.  IN THE EVENT OF A TERMINATION OF EMPLOYMENT PURSUANT TO THIS
SECTION 11(B), EMPLOYEE SHALL ALSO BE ENTITLED, UNTIL HIS DEATH, TO THE LIFE
INSURANCE BENEFITS ENUMERATED IN SECTION 8(B) HEREOF, AND TO THE RIGHTS,
INCLUDING THE RIGHTS TO MEDICAL AND DENTAL BENEFITS, ENUMERATED UNDER
SECTION 8(C), SUBJECT TO THE CONDITIONS OF SECTION 8(F).


 


(C)           TERMINATION BY COMPANY.  THE BOARD SHALL HAVE THE RIGHT, AT ITS
ELECTION TO BE MADE IN WRITING AND DELIVERED TO EMPLOYEE NOT LESS THAN SIXTY
(60) DAYS PRIOR TO THE EFFECTIVE DATE THEREOF, TO TERMINATE EMPLOYEE’S
EMPLOYMENT UNDER THIS AGREEMENT FOR ANY REASON. IN THE EVENT OF A TERMINATION OF
EMPLOYMENT PURSUANT TO THIS SECTION 11(C), EMPLOYEE SHALL BE ENTITLED TO THREE
(3) TIMES EMPLOYEE’S HIGHEST ANNUAL SALARY AND BONUS PAID TO EMPLOYEE AT ANY
TIME IN RESPECT OF A SINGLE CALENDAR YEAR COMMENCING WITH THE CALENDAR YEAR
JANUARY 1, 2000, AND SUCH AMOUNT SHALL BE PAYABLE IN AN UNDISCOUNTED LUMP SUM
NOT LATER THAN THE FIFTEENTH DAY OF THE THIRD MONTH FOLLOWING THE END OF THE
CALENDAR YEAR IN WHICH THE TERMINATION OF EMPLOYMENT OCCURS.


 

EMPLOYEE shall also be entitled to the following:

 


(I)            MEDICAL, DENTAL AND WELFARE BENEFITS INCLUDED WITHIN THE EMPLOYEE
BENEFITS WHERE PERMISSIBLE UNDER APPLICABLE PLANS, AND, AS PROVIDED IN SECTION 7
HEREOF, THE PROVISION OF SUBSTANTIALLY EQUIVALENT BENEFITS WHERE CONTINUATION OF
SUCH BENEFITS IS IMPERMISSIBLE UNDER THE APPLICABLE PLANS, SUBJECT TO THE
CONDITIONS OF SECTION 8(F);


 


(II)           THE LIFE INSURANCE BENEFITS PROVIDED IN SECTION 8(B) HEREOF;


 


(III)          EXISTING PERQUISITES AND OTHER RIGHTS SPECIFIED UNDER CLAUSE
8(C), SUBJECT TO THE CONDITIONS OF SECTION 8(F); AND


 


(IV)          FULL AND IMMEDIATE VESTING OF EMPLOYEE’S RESTRICTED STOCK, STOCK
OPTIONS, STOCK APPRECIATION RIGHTS AND, TO THE EXTENT PROVIDED FOR IN THE
APPLICABLE PLANS AND/OR AWARD AGREEMENTS, ADDITIONAL VESTING OF ANY OTHER THEN
PROVIDED LONG-TERM INCENTIVE BENEFITS.  FOR PURPOSES OF DETERMINING THE PERIOD
IN WHICH EMPLOYEE MUST EXERCISE ANY OUTSTANDING OPTIONS OR STOCK APPRECIATION
RIGHTS FOLLOWING HIS TERMINATION OF EMPLOYMENT, EMPLOYEE SHALL BE TREATED AS IF
HE HAD RETIRED ON THE DATE OF SUCH TERMINATION.

 

- 8 -


 

In the event of a termination of employment pursuant to this Section 11(c),
EMPLOYEE shall have no duty to mitigate COMPANY’S obligations by seeking other
employment or by becoming self-employed, and COMPANY shall have no right to
offset against its obligations any consideration received by EMPLOYEE from any
subsequent employment or subsequent self-employment.

 


(D)           CONSTRUCTIVE TERMINATION.  EMPLOYEE SHALL HAVE THE RIGHT, AT HIS
ELECTION TO BE MADE IN WRITING AND DELIVERED TO COMPANY WITHIN SIXTY (60) DAYS
AFTER SUCH EVENT, TO TERMINATE HIS EMPLOYMENT UNDER THIS AGREEMENT IF A MATERIAL
BREACH OF THIS AGREEMENT BY COMPANY OCCURS WHICH COMPANY FAILS TO CURE WITHIN
THIRTY (30) DAYS AFTER RECEIPT OF NOTICE OF SUCH BREACH.  IN THE EVENT OF A
TERMINATION UNDER THIS SECTION 11(D), EMPLOYEE SHALL BE ENTITLED TO TREAT SUCH
TERMINATION AS THOUGH IT WERE A TERMINATION PURSUANT TO SECTION 11(C) HEREOF.
NOTWITHSTANDING THE FOREGOING, COMPANY SHALL NOT BE IN MATERIAL BREACH IF
EMPLOYEE’S DUTIES AND RESPONSIBILITIES ARE REDUCED SOLELY BY VIRTUE OF THE FACT
THAT COMPANY IS (OR SUBSTANTIALLY ALL OF ITS ASSETS ARE) SOLD TO, OR COMBINED
WITH, ANOTHER ENTITY, PROVIDED THAT EMPLOYEE SHALL CONTINUE TO HAVE
SUBSTANTIALLY THE SAME EXECUTIVE DUTIES WITH RESPECT TO COMPANY’S BUSINESS AS OF
THE EFFECTIVE DATE AND EMPLOYEE SHALL REPORT DIRECTLY TO THE BOARD OF DIRECTORS
OF ANY ENTITY (OR INDIVIDUAL) THAT ACQUIRES COMPANY OR ITS ASSETS.


 


(E)           TERMINATION OF EMPLOYMENT; RETIREMENT.  FOR PURPOSES OF THIS
AGREEMENT, THE DATE OF EMPLOYEE’S TERMINATION OF EMPLOYMENT OR RETIREMENT SHALL
BE THE DATE OF EMPLOYEE’S “SEPARATION FROM SERVICE” WITHIN THE MEANING OF
SECTION 409A AND TREAS. REG. § 1.409A-1(I) (OR SUCCESSOR PROVISIONS) AND, FOR
PURPOSES OF THIS AGREEMENT, REFERENCES TO A “TERMINATION,” “TERMINATION OF
EMPLOYMENT” OR LIKE TERMS SHALL MEAN “SEPARATION FROM SERVICE.”  FOR THIS
PURPOSE, EMPLOYEE SHALL HAVE A SEPARATION FROM SERVICE IF HE CEASES TO BE AN
EMPLOYEE OF COMPANY AND ALL AFFILIATES WITH WHOM COMPANY WOULD BE CONSIDERED A
SINGLE EMPLOYER UNDER SECTION 414(B) OR 414(C) OF THE INTERNAL REVENUE CODE OF
1986, AS AMENDED (THE “CODE”).  IN ADDITION, FOR THIS PURPOSE, EMPLOYEE SHALL
HAVE A SEPARATION FROM SERVICE IF IT IS REASONABLY ANTICIPATED THAT NO FURTHER
SERVICES SHALL BE PERFORMED BY EMPLOYEE, OR THAT THE LEVEL OF SERVICES EMPLOYEE
SHALL PERFORM SHALL PERMANENTLY DECREASE TO NO MORE THAN 20 PERCENT OF THE
AVERAGE LEVEL OF SERVICES PERFORMED BY EMPLOYEE OVER THE IMMEDIATELY PRECEDING
36-MONTH PERIOD.

 

- 9 -

 


 


12.           CHANGE IN CONTROL.


 

COMPANY shall hold EMPLOYEE harmless against and shall insulate EMPLOYEE from
all of the effects of any excise or other tax payable by EMPLOYEE under or as a
result of Sections 280G and 4999 of the Internal Revenue Code of 1986 or
comparable state law, or any successor thereto, by reason of a change in
control.  COMPANY’S obligation in this regard shall include a gross-up
obligation, to hold EMPLOYEE harmless from and to insulate EMPLOYEE from all of
the effects of any income and excise tax liability.  Any such gross-up payment
by COMPANY shall be paid promptly, but in no event later than the end of the
calendar year next following the calendar year in which EMPLOYEE remits the
related taxes.

 


13.           MISCELLANEOUS.


 


(A)           WORKING FACILITIES.  DURING HIS EMPLOYMENT HEREUNDER, EMPLOYEE
SHALL CONTINUE TO BE FURNISHED WITH OFFICE FACILITIES AND SERVICES AT LEAST
SUBSTANTIALLY EQUIVALENT TO THOSE WHICH HAVE BEEN PROVIDED HIM IMMEDIATELY PRIOR
TO THE DATE OF EXECUTION OF THIS AGREEMENT.


 


(B)           WAIVER OF BREACH.  IF COMPANY BREACHES ANY PROVISION OF THIS
AGREEMENT, EMPLOYEE SHALL NOT BE DEEMED UNDER ANY CIRCUMSTANCES TO HAVE WAIVED
ANY OF HIS RIGHTS ATTRIBUTABLE TO SUCH BREACH UNLESS HE HAS SPECIFICALLY
CONSENTED TO SUCH WAIVER IN WRITING. ANY SUCH WAIVER BY EMPLOYEE OF A BREACH OF
ANY PROVISION OF THIS AGREEMENT BY COMPANY SHALL NOT OPERATE OR BE CONSTRUED AS
A WAIVER OF ANY SUBSEQUENT BREACH BY COMPANY.


 

If EMPLOYEE breaches any provision of this Agreement, COMPANY shall not be
deemed under any circumstances to have waived any of its rights attributable to
such breach unless it has specifically consented to such waiver in writing. Any
such waiver by COMPANY of a breach of any provision of this Agreement by
EMPLOYEE shall not operate or be construed as a waiver of any subsequent breach
by EMPLOYEE.

 


(C)           NOTICES.  ANY NOTICE REQUIRED OR PERMITTED TO BE GIVEN UNDER THIS
AGREEMENT SHALL BE SUFFICIENT IF IN WRITING AND IF SENT BY REGISTERED OR
CERTIFIED MAIL (RETURN RECEIPT REQUESTED) TO THE FOLLOWING ADDRESSES:  IF TO
COMPANY, AT 10889 WILSHIRE BOULEVARD,

 

- 10 -


 


LOS ANGELES, CALIFORNIA 90024, ATTENTION: GENERAL COUNSEL, WITH A COPY TO THE
CHAIRMAN OF THE COMPENSATION COMMITTEE OF THE BOARD AT THE SAME ADDRESS, OR TO
SUCH OTHER ADDRESS AS COMPANY MAY FROM TIME TO TIME IN WRITING DESIGNATE, AND IF
TO EMPLOYEE, AT SUCH ADDRESS AS HE MAY FROM TIME TO TIME IN WRITING DESIGNATE
(OR HIS BUSINESS ADDRESS OF RECORD IN THE ABSENCE OF SUCH DESIGNATION).  ALL
NOTICES SHALL BE DEEMED TO HAVE BEEN GIVEN TWO (2) BUSINESS DAYS AFTER THEY HAVE
BEEN DEPOSITED IN THE UNITED STATES MAIL.


 


(D)           AMENDMENTS.  ANY PROVISION CONTAINED IN THIS AGREEMENT OR IN ANY
RENEWAL OR EXTENSION HEREOF UPON THE SAME OR DIFFERENT TERMS AND CONDITIONS MAY
BE AMENDED AT ANY TIME OR FROM TIME TO TIME BY MUTUAL AGREEMENT OF EMPLOYEE AND
COMPANY WITHOUT THE CONSENT OF ANY OTHER PERSON NAMED OR DESCRIBED IN THIS
AGREEMENT AS A BENEFICIARY OF ANY OF ITS PROVISIONS.


 


(E)           ASSIGNMENT.  DURING THE TERM, COMPANY SHALL NOT MERGE, CONSOLIDATE
OR OTHERWISE COMBINE WITH ANY OTHER ENTITY UNLESS COMPANY SHALL BE THE SURVIVING
CORPORATION OR THE SURVIVING CORPORATION SHALL HAVE ASSUMED ALL COMPANY’S
OBLIGATIONS UNDER THIS AGREEMENT. THE OBLIGATIONS OF COMPANY UNDER THIS
AGREEMENT SHALL BE BINDING UPON THE SURVIVING CORPORATION UPON THE MERGER,
CONSOLIDATION OR COMBINATION OF COMPANY WITH SUCH CORPORATION.  THIS AGREEMENT
SHALL INURE TO THE BENEFIT OF COMPANY AND ITS SUCCESSORS AND ASSIGNS AND OF
EMPLOYEE AND HIS HEIRS AND PERSONAL REPRESENTATIVES.


 


(F)            ENTIRE AGREEMENT.  THIS AGREEMENT, TOGETHER WITH THE PLANS,
PROGRAMS, ARRANGEMENTS AND AGREEMENTS REFERRED TO HEREIN, AS THEY MAY BE AMENDED
FROM TIME TO TIME IN ACCORDANCE WITH THEIR TERMS, CONSTITUTES THE ENTIRE
AGREEMENT BETWEEN COMPANY AND EMPLOYEE WITH RESPECT TO THE SUBJECT MATTER
HEREOF, AMENDS AND SUPERSEDES THE PRIOR AGREEMENT AND, EXCEPT AS EXPRESSLY
PROVIDED HEREIN, SPECIFICALLY DOES NOT AFFECT THOSE CERTAIN AGREEMENTS
IDENTIFIED ON EXHIBIT A HERETO.  THIS AGREEMENT MAY NOT BE CHANGED ORALLY BUT
ONLY BY AN INSTRUMENT IN WRITING SIGNED BY THE PARTY AGAINST WHOM ENFORCEMENT OF
ANY WAIVER, CHANGE, MODIFICATION, EXTENSION OR DISCHARGE IS SOUGHT.


 


(G)           SEVERABILITY AND SURVIVAL OF CERTAIN PROVISIONS.  THE INVALIDITY
OF ANY TERM OF THIS AGREEMENT SHALL NOT INVALIDATE OR OTHERWISE AFFECT ANY OTHER
TERM OF THIS AGREEMENT. THE FOLLOWING PROVISIONS OF THIS AGREEMENT SHALL SURVIVE
ANY EXPIRATION OF THE TERM OF THE

 

- 11 -


 


AGREEMENT: SECTION 7 EMPLOYEE BENEFITS; SECTION 8 SUPPLEMENTAL BENEFITS;
SECTION 11 AND SECTION 13 MISCELLANEOUS (EXCEPT
CLAUSE (A)).


 


(H)           APPLICABLE LAW.


 


(I)            SUBJECT TO SECTION 13(J), THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED UNDER AND IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA
APPLICABLE TO CONTRACTS MADE AND TO BE WHOLLY PERFORMED WITHIN THE STATE OF
CALIFORNIA, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS; AND THE LAWS OF
THAT STATE SHALL GOVERN ALL OF THE RIGHTS, REMEDIES, LIABILITIES, POWERS AND
DUTIES OF THE PARTIES UNDER THIS AGREEMENT AND OF ANY ARBITRATOR OR ARBITRATORS
TO WHOM ANY MATTER HEREUNDER MAY BE SUBMITTED FOR RESOLUTION BY THE PARTIES
HERETO.


 


(II)           SUBJECT TO SECTION 13(J), ANY LEGAL ACTION OR PROCEEDING WITH
RESPECT TO THIS AGREEMENT SHALL BE BROUGHT EXCLUSIVELY IN THE FEDERAL OR STATE
COURTS OF THE STATE OF CALIFORNIA, AND BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, EMPLOYEE AND COMPANY IRREVOCABLY CONSENT TO THE JURISDICTION OF THOSE
COURTS. EMPLOYEE AND COMPANY IRREVOCABLY WAIVE ANY OBJECTION, INCLUDING ANY
OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH EITHER MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION
OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS AGREEMENT OR ANY
TRANSACTION RELATED HERETO. EMPLOYEE AND COMPANY ACKNOWLEDGE AND AGREE THAT ANY
SERVICE OF LEGAL PROCESS BY MAIL IN THE MANNER PROVIDED FOR NOTICES UNDER THIS
AGREEMENT CONSTITUTES PROPER LEGAL SERVICE OF PROCESS UNDER APPLICABLE LAW IN
ANY ACTION OR PROCEEDING UNDER OR IN RESPECT OF THIS AGREEMENT.


 


(I)            ADMINISTRATION.  THE BOARD, OR SUCH COMMITTEE OF THE BOARD AS IT
MAY BY RESOLUTION SPECIFICALLY DESIGNATE, SHALL ADMINISTER THIS AGREEMENT ON
BEHALF OF COMPANY AND TAKE ANY ACTION AND EXERCISE ANY DISCRETION REQUIRED OR
PERMITTED TO BE TAKEN OR EXERCISED BY COMPANY, PURSUANT TO THE PROVISIONS
HEREOF.


 


(J)            ARBITRATION.  ANY CONTROVERSY OR CLAIM ARISING OUT OF OR RELATING
TO THIS AGREEMENT AND EMPLOYEE’S EMPLOYMENT BY COMPANY, INCLUDING CLAIMS OF
WRONGFUL DISCHARGE, DISCRIMINATION, HARASSMENT AND ANY INJURY TO EMPLOYEE’S
PHYSICAL, MENTAL OR ECONOMIC INTERESTS SHALL BE SETTLED BY BINDING ARBITRATION
IN CALIFORNIA, IN ACCORDANCE WITH THE EMPLOYMENT DISPUTE RESOLUTION RULES OF THE
JAMS/ENDISPUTE.  THE ONLY DISPUTES BETWEEN

 

- 12 -


 


EMPLOYEE AND COMPANY NOT COVERED BY THIS AGREEMENT ARE CLAIMS FOR UNEMPLOYMENT
INSURANCE OR WORKERS COMPENSATION AND CLAIMS FOR BENEFITS UNDER ANY EMPLOYEE
BENEFIT PLAN, WHICH BENEFIT CLAIMS SHALL BE RESOLVED PURSUANT TO THE CLAIMS
PROCEDURES UNDER THE APPLICABLE PLAN.  THE DEMAND FOR ARBITRATION MUST BE MADE
WITHIN TWO YEARS AFTER THE CONTROVERSY OR CLAIM ARISES; FAILURE TO DO SO SHALL
CONSTITUTE AN ABSOLUTE BAR TO THE INSTITUTION OF ANY SUCH PROCEEDING AND SHALL
FOREVER CONSTITUTE A WAIVER RESPECTING ANY SUCH CONTROVERSY OR CLAIM.  ANY AWARD
PURSUANT TO SUCH ARBITRATION SHALL BE INCLUDED IN A WRITTEN DECISION WHICH SHALL
STATE THE LEGAL AND FACTUAL REASONS UPON WHICH THE AWARD WAS BASED, INCLUDING
ALL THE ELEMENTS INVOLVED IN THE CALCULATION OF ANY AWARD OF DAMAGES. ANY SUCH
AWARD SHALL BE DEEMED FINAL AND BINDING AND MAY BE ENTERED AND ENFORCED IN ANY
STATE OR FEDERAL COURT OF COMPETENT JURISDICTION.  THE ARBITRATOR(S) SHALL
INTERPRET THE AGREEMENT IN ACCORDANCE WITH THE LAWS OF CALIFORNIA.  THE
ARBITRATOR(S) SHALL BE AUTHORIZED TO AWARD REASONABLE ATTORNEYS’ FEES AND OTHER
ARBITRATION-RELATED COSTS TO THE PREVAILING PARTY.


 


(K)           INDEMNITY AND INSURANCE.  IN ANY SITUATION WHERE UNDER APPLICABLE
LAW THE COMPANY HAS THE POWER TO INDEMNIFY EMPLOYEE IN RESPECT OF ANY JUDGMENTS,
FINES, SETTLEMENTS, LOSS, COST OR EXPENSE (INCLUDING ATTORNEYS’ FEES) OF ANY
NATURE RELATED TO OR ARISING OUT OF EMPLOYEE’S ACTIVITIES AS AN AGENT, EMPLOYEE,
OFFICER OR DIRECTOR OF COMPANY OR IN ANY OTHER CAPACITY ON BEHALF OF OR AT THE
REQUEST OF COMPANY, COMPANY AGREES THAT IT WILL INDEMNIFY EMPLOYEE TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, FOR EMPLOYEE’S LIFE, AND, IF LATER,
UNTIL THE COMPLETE DISPOSITION OF ALL CLAIMS RELATED TO OR ARISING OUT OF SUCH
ACTIVITIES, INCLUDING BUT NOT LIMITED TO MAKING SUCH FINDINGS AND DETERMINATIONS
AND TAKING ANY AND ALL SUCH ACTIONS AS COMPANY MAY, UNDER APPLICABLE LAW, BE
PERMITTED TO HAVE THE DISCRETION TO TAKE SO AS TO EFFECTUATE SUCH
INDEMNIFICATION.  COMPANY FURTHER AGREES TO FURNISH EMPLOYEE FOR THE REMAINDER
OF HIS LIFE WITH DIRECTORS’ AND OFFICERS’ LIABILITY INSURANCE INSURING EMPLOYEE,
AGAINST OCCURRENCES WHICH OCCUR DURING THE TERM OF THIS AGREEMENT, SUCH
INSURANCE TO HAVE POLICY LIMITS AGGREGATING NOT LESS THAN $100 MILLION, AND
OTHERWISE TO BE IN SUBSTANTIALLY THE SAME FORM AND TO CONTAIN SUBSTANTIALLY THE
SAME TERMS, CONDITIONS AND EXCEPTIONS AS THE LIABILITY INSURANCE POLICIES
PROVIDED FOR OFFICERS AND DIRECTORS OF COMPANY IN FORCE FROM TIME TO TIME. THE
PAYMENT OF ANY INDEMNITY PURSUANT TO THIS AND ANY OTHER APPLICABLE PROVISION
SHALL COMPLY WITH THE REQUIREMENTS OF TREAS. REG. § 1.409A-3(I)(1)(IV) (OR
SUCCESSOR PROVISIONS), TO THE EXTENT APPLICABLE.  FOR THIS PURPOSE, (I) THE
AMOUNT OF EXPENSES INDEMNIFIED IN ONE CALENDAR YEAR SHALL

 

- 13 -


 


NOT AFFECT THE AMOUNT OF EXPENSES INDEMNIFIED IN ANY OTHER YEAR, (II) PAYMENT OF
AN INDEMNITY SHALL BE MADE PROMPTLY, BUT IN ANY EVENT NO LATER THAN BY THE LAST
DAY OF THE CALENDAR YEAR NEXT FOLLOWING THE CALENDAR YEAR IN WHICH THE EXPENSE
WAS INCURRED AND (III) THE RIGHT TO INDEMNIFICATION SHALL NOT BE SUBJECT TO
LIQUIDATION OR EXCHANGE FOR ANY OTHER BENEFIT.


 


(L)            SECTION 409A COMPLIANCE.


 


(I)            THE INTENT OF THE PARTIES IS THAT PAYMENTS AND BENEFITS UNDER
THIS AGREEMENT COMPLY WITH SECTION 409A AND THE REGULATIONS AND GUIDANCE
PROMULGATED THEREUNDER, TO THE EXTENT APPLICABLE, AND, ACCORDINGLY, TO THE
MAXIMUM EXTENT PERMITTED, THIS AGREEMENT SHALL BE ADMINISTERED AND INTERPRETED
TO BE IN COMPLIANCE THEREWITH, TO THE EXTENT APPLICABLE.


 


(II)           IN THE EVENT THE EMPLOYEE IS A SPECIFIED EMPLOYEE (WITHIN THE
MEANING OF SECTION 409A AND TREAS. REG. § 1.409A-1(I) (OR SUCCESSOR PROVISIONS)
AND AS DETERMINED PURSUANT TO ANY RULES ADOPTED FOR SUCH PURPOSES BY COMPANY) AS
OF THE DATE OF RETIREMENT OR TERMINATION, THEN WITH REGARD TO ANY REIMBURSEMENT
OR PAYMENT OR THE PROVISION OF ANY BENEFIT UNDER THIS AGREEMENT (INCLUDING,
WITHOUT LIMITATION, SECTIONS 7, 8, 11 AND 12) THAT IS CONSIDERED DEFERRED
COMPENSATION UNDER SECTION 409A PAYABLE ON ACCOUNT OF A “SEPARATION FROM
SERVICE” (AS DISTINGUISHED FROM, FOR INSTANCE, AT A SPECIFIED TIME OR FIXED
SCHEDULE AS DESCRIBED UNDER TREAS. REG. § 1.409A-3(A)(4) AND -3(I)) AND THAT IS
NOT EXEMPT FROM SECTION 409A AS INVOLUNTARY SEPARATION PAY OR A SHORT-TERM
DEFERRAL (OR OTHERWISE), SUCH REIMBURSEMENT, PAYMENT OR BENEFIT SHALL BE PAID OR
PROVIDED AT THE DATE WHICH IS THE EARLIER OF (I) THE EXPIRATION OF THE SIX
(6)-MONTH PERIOD MEASURED FROM THE DATE OF SUCH “SEPARATION FROM SERVICE” OF THE
EXECUTIVE, AND (II) THE DATE OF EXECUTIVE’S DEATH (THE “DELAY PERIOD”) (UNLESS,
IN THE CASE OF ANY BENEFIT SUBJECT TO THE DELAY PERIOD, COMPANY AND EMPLOYEE
AGREE THAT EMPLOYEE SHALL BE CHARGED FOR RECEIVING SUCH BENEFIT DURING THE DELAY
PERIOD, AT A FAIR MARKET VALUE PRICE, IN WHICH CASE EMPLOYEE SHALL SUBSEQUENTLY
BE REIMBURSED BY COMPANY FOR SUCH CHARGE AT THE END OF THE DELAY PERIOD).  UPON
THE EXPIRATION OF THE DELAY PERIOD, ALL PAYMENTS AND BENEFITS DELAYED PURSUANT
TO THIS SECTION 13(L)(II) (WHETHER THEY WOULD HAVE OTHERWISE BEEN PAYABLE IN A
SINGLE SUM OR IN INSTALLMENTS IN THE ABSENCE OF SUCH DELAY) SHALL BE PAID OR
REIMBURSED TO EMPLOYEE IN A LUMP SUM, AND ANY REMAINING PAYMENTS AND BENEFITS
DUE UNDER THIS AGREEMENT SHALL BE PAID OR PROVIDED IN ACCORDANCE WITH THE NORMAL
PAYMENT DATES SPECIFIED FOR THEM HEREIN.

 

- 14 -



 


(III)          NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, ANY AMOUNT THAT
IS SUBJECT TO SECTION 409A AND THAT WOULD HAVE BEEN PAID IN 2008 UNDER THE PRIOR
AGREEMENT AND SECTION 409A SHALL BE PAID BY DECEMBER 31, 2008.  NO AMOUNT THAT
IS SUBJECT TO SECTION 409A SHALL BE PAID IN 2008 UNDER THIS AGREEMENT THAT WOULD
NOT HAVE BEEN PAID IN 2008 UNDER THE PRIOR AGREEMENT AND SECTION 409A.

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

 

 

 

OCCIDENTAL PETROLEUM CORPORATION

 

 

 

 

 

By:

/s/ Martin Cozyn

 

 

 

Executive Vice President

 

 

 

 

 

 

 

 

/s/ Ray R. Irani

 

 

 

Dr. Ray R. Irani

 

- 15 -


 

Dr. Ray Irani

 

List of Special Agreements (Exhibit A)

 

 

·              Indemnification Agreements, dated May 21, 1987 and August 22,
2002, between EMPLOYEE and COMPANY or any affiliates.

 

·              Split-Dollar Life Insurance Agreement, dated October 31, 1994.

 

Other Agreements:

 

·              Any and all applicable and current Stock Options, Restricted
Stock, and Performance Stock Option Agreements, Plans, and letters.

 

·              Any and all applicable and current Enrollment Agreements under
Senior Executive Deferred Compensation Plans.

 

·              Insurance Agreement under Senior Executive Survivor Benefit Plan,
dated January 1, 1986.

 

·              Elections pursuant to Occidental Petroleum Corporation Deferred
Compensation Plan.

 